Grice, Presiding Justice.
Where as here, the evidence upon the habeas corpus proceeding authorized the finding that the petitioner was represented by competent counsel, and the record affirmatively shows that the petitioner was fully advised of his rights and voluntarily and intelligently entered a plea of guilty, the judgment remanding him to custody of the respondent was not error. Compare Laidler v. Smith, 227 Ga. 759 (182 SE2d 891); Purvis v. Connell, 227 Ga. 764 (182 SE2d 892); Mack v. Yeomans, 228 Ga. 223 (184 SE2d 648).

Judgment affirmed.


All the Justices concur.